PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HARRISON KERR TIGRETT; BRADLEY          
CLARK KINTZ,
              Plaintiffs-Appellants,
                 v.
THE RECTOR AND VISITORS OF THE
UNIVERSITY OF VIRGINIA; JOHN T.
CASTEEN, III; JOHN P. ACKERLY, III;
CHARLES M. CARAVATI, JR.; CHAMP
CLARK; WILLIAM G. CRUTCHFIELD,
JR.; WILLIAM H. GOODWIN, JR.; T.
KEISTER GREER; ELSIE GOODWYN
HOLLAND; TIMOTHY ROBERTSON;
TERENCE P. ROSS; ALBERT H. SMALL;
ELIZABETH A. TWOHY; HENRY L.
VALENTINE, II; WALTER F. WALKER;           No. 01-1473
BENJAMIN WARTHEN; JAMES C.
WHEAT, III; JOSEPH WOLFE, in their
capacities as members of the
University of Virginia Board of
Visitors; WILLIAM HARMON, in his
individual capacity and in his
official capacity as Vice President
of Student Affairs of the University
of Virginia; KAREN HOLT; TILLMAN
BRECKENRIDGE; SYLVIA TERRY;
CHARLES TOLBERT; SHAMIM SISSON,
in their individual capacities and in
the official capacities as members
of the University’s Fact Finding
Panel formed by the Vice President
                                        
2       TIGRETT v. THE RECTOR   AND   VISITORS OF THE U.   OF   VA.


of Student Affairs, William W.           
Harmon; JOHN HEVNER; MATTHEW
O’MALLEY; STEVE SAUNDERS; MARK
KRINGLEN; ALTON POWELL CLARK;
PRIYA KUMAR; EMILY HALAYKO, in
their individual capacities and in       
their official capacities as members
of the University of Virginia
Judiciary Committee, Fall 1998,
                 Defendants-Appellees.
                                         
            Appeal from the United States District Court
       for the Western District of Virginia, at Charlottesville.
                 Norman K. Moon, District Judge.
                     (CA-99-94-3, CA-00-31-3)

                     Argued: February 25, 2002

                       Decided: May 14, 2002

    Before WILKINS, NIEMEYER, and KING, Circuit Judges.



Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Wilkins and Judge Niemeyer joined.


                             COUNSEL

ARGUED: Frank Lee Watson, III, BAKER, DONELSON, BEAR-
MAN & CALDWELL, P.C., Memphis, Tennessee, for Appellants.
Richard Croswell Kast, Associate General Counsel/Special Assistant
Attorney General, Office of the General Counsel, UNIVERSITY OF
VIRGINIA, Charlottesville, Virginia, for Appellees. ON BRIEF:
Frank L. Watson, Jr., BAKER, DONELSON, BEARMAN & CALD-
WELL, P.C., Memphis, Tennessee, for Appellants. Paul J. Forch,
        TIGRETT v. THE RECTOR    AND    VISITORS OF THE U.   OF   VA.   3
General Counsel/Special Assistant Attorney General, Susan M. Davis,
Associate General Counsel/Special Assistant Attorney General,
Office of the General Counsel, UNIVERSITY OF VIRGINIA, Char-
lottesville, Virginia, for Appellees.


                              OPINION

KING, Circuit Judge:

   Appellants Harrison Kerr Tigrett and Bradley Clark Kintz sued
various officials connected to the University of Virginia (the "Univer-
sity") under provisions of the Civil Rights Act of 1871, 42 U.S.C.
§ 1983. Tigrett and Kintz, both former students at the University,
were punished pursuant to its student disciplinary procedures, and
they assert in their lawsuit that they suffered multiple deprivations of
their constitutional rights. The district court for the Western District
of Virginia denied their claims, Tigrett v. Rector & Visitors of the
Univ. of Virginia, 137 F. Supp. 2d 670 (W.D. Va. 2001), and this
appeal followed. As explained below, we affirm.

                                   I.

                                   A.

   In the early morning hours of November 21, 1997, Tigrett and
Kintz (the "Appellants"), along with three of their fraternity brothers,
Richard Smith, Wes Kaupinen, and Wes McCluney, travelled to a
convenience store in Charlottesville, Virginia. While returning from
the store, they encountered Alexander Kory, another University stu-
dent, walking on the school’s main grounds. Kory then engaged in a
hostile verbal exchange with at least one of the five men, and the
exchange escalated to the point where McCluney stopped his vehicle
and Smith, Kaupinen, and the Appellants exited from it. Kaupinen
avoided further hostilities by returning to the fraternity house, but the
Appellants confronted Kory. In an effort to calm the situation, Smith
instructed Kory to leave, and he directed the Appellants to return to
the automobile. Kory then called Smith a "fat ass," and in response
Smith punched Kory in the face. The Appellants also may have
4       TIGRETT v. THE RECTOR   AND    VISITORS OF THE U.   OF   VA.
kicked and attacked Kory, and, as a result, Kory suffered extensive
injuries to his face, jaw, and teeth. A few days after the incident,
Smith turned himself in to the University Police, and he later brought
the other four students — the Appellants, plus McCluney and Kau-
pinen — with him to the police station. All five students then made
voluntary statements to the University authorities. On December 3,
1997, pursuant to the procedures of the University Judiciary Commit-
tee ("UJC"), Kory initiated a student disciplinary complaint against
Smith, McCluney, and the Appellants.1

                                  B.

   The UJC is a student-operated disciplinary body of the University
with responsibility for investigating and hearing complaints involving
student misconduct, particularly violations of the University Stan-
dards of Conduct ("USOC").2 Pursuant to its By-Laws, a UJC trial
must be convened within a reasonable time after the filing of a com-
plaint, and an accused must be accorded reasonable notice of any
charges and of the time and place for trial. In each case, a UJC mem-
ber is appointed as Investigator, and he meets with the complainant,
the accused, and other witnesses to ascertain the facts underlying the
complaint. The Investigator compiles a Report, which is usually
presented at a UJC trial. The trial is conducted before a panel of seven
members of the UJC. Pursuant to UJC By-Laws, decisions of a trial
panel are automatically subject to review by the University’s Vice
President for Student Affairs. If the Vice President for Student Affairs
concludes that the decision of the trial panel is inappropriate, he may
remand the matter to the UJC, or he may refer it to an independent
body called the Judicial Review Board ("JRB"), which is composed
of faculty, administrators, and students.3 The JRB possesses the
authority to remand the case to the UJC for a new trial, or it may
reverse or modify the trial panel’s decision.
    1
     Kory did not initiate any disciplinary charges against Kaupinen.
    2
     The UJC is distinct from the University’s other student-operated
disciplinary system, the Honor Committee, which hears cases involving
only three infractions: lying, cheating, and stealing.
   3
     The JRB is an eleven-member body, five of whom are students, and
it hears appeals in three-member panels.
         TIGRETT v. THE RECTOR    AND    VISITORS OF THE U.   OF   VA.   5
                                    C.

                                    1.

   Kory’s complaint alleged that Smith, McCluney, and the Appel-
lants violated Section 1 of the USOC, which prohibits physical or sex-
ual assault,4 and Section 5 of the USOC, by blocking traffic on
University property.5 Because McCluney was scheduled to graduate
at the end of the following semester, the Vice President for Student
Affairs, William Harmon, determined that he would not be subjected
to a UJC trial. Instead, Harmon reprimanded McCluney and required
that he attend aggression counselling sessions before he could receive
his University diploma. The UJC initially scheduled the trial of Smith
and the Appellants (collectively, the "UJC Defendants") for February
19, 1998, but the trial was postponed pending resolution of criminal
charges in the state court of Albemarle County, Virginia.

   In May 1998, Smith was convicted in state court of assault and bat-
tery, on the basis of a nolo contendere plea. The Appellants and
McCluney also entered pleas of nolo contendere and were convicted
of disorderly conduct. The UJC thereafter rescheduled the trial of the
UJC Defendants for November 21, 1998, before a seven-member UJC
panel (the "1998 UJC Panel").

  Prior to their trial (the "UJC Trial"), the disciplinary charges
against the UJC Defendants were amended to include a charge under
Section 8 of the USOC, which prohibits disorderly conduct.6 Accord-
  4
     Pursuant to Section 1 of the USOC, the following constitutes an
offense: "Physical or sexual assault of any person on University-owned
or leased property or at University-sponsored or supervised functions . . .
within the City of Charlottesville or Albemarle County."
   5
     Section 5 of the USOC prohibits "[u]nlawfully blocking or impeding
normal pedestrian or vehicular traffic on or adjacent to University prop-
erty."
   6
     Section 8 of the USOC prohibits "[d]isorderly conduct on University-
owned or leased property or at a University-sponsored function." Disor-
derly conduct is defined "to include acts which break the peace or are
lewd, indecent or obscene and which are not constitutionally-protected
speech."
6        TIGRETT v. THE RECTOR    AND   VISITORS OF THE U.   OF   VA.
ing to the Investigator, the UJC Defendants were notified of the Sec-
tion 8 charge when they received his Report, which occurred at least
forty-eight hours before the UJC Trial was scheduled.7

   On November 20, 1998, the day before trial was to begin, the UJC
Defendants, along with Smith’s father and his student counsel, met
with Vice President Harmon to express concerns about the trial. After
the Appellants left the meeting, Smith and his father continued their
discussions with Harmon. Smith subsequently asserted (as do the
Appellants on appeal) that Harmon assured him that the trial would
not go forward the next day. At approximately seven o’clock that eve-
ning, Smith’s student counsel filed a motion requesting that the trial
be postponed, which the UJC denied later that night. Smith’s student
counsel promptly advised the UJC Defendants that their trial would
be conducted as scheduled, but they nevertheless decided not to
attend. Because Harmon had represented that the trial would not pro-
ceed, the UJC Defendants believed that any trial conducted in their
absence would be invalid.

   Although the UJC Defendants failed to attend, their trial was con-
ducted the next day. Following presentation of the prosecution’s evi-
dence, the 1998 UJC Panel found each of the UJC Defendants guilty
on all three charges: violating Section 1 (physical assault), Section 5
(blocking traffic), and Section 8 (disorderly conduct), and the Panel
recommended their expulsions from the University. By letters of
November 21, 1998, the UJC informed the three UJC Defendants of
the expulsion sanctions, and it advised them of their right to appeal
the decisions to the JRB. These letters failed to reflect that, pursuant
to the UJC’s By-Laws, the decisions were automatically subject to
review by the Vice President for Student Affairs, i.e., Vice President
Harmon. On November 23, 1998, the UJC wrote to Harmon, request-
ing "finalization of its expulsion sanctions." Without a response from
or the approval of Harmon, the UJC then wrote the University’s Reg-
istrar, on November 24, 1998, requesting that she mark "enrollment
discontinued" on the transcripts of the UJC Defendants. After consult-
    7
   It is undisputed that the UJC Defendants "reviewed multiple drafts of
the report, listing the Section 8 charge, before the report was finalized 48
to 72 hours before the November hearing." Tigrett v. Rector & Visitors
of the Univ. of Virginia, 137 F. Supp. 2d 670, 678 (W.D. Va. 2001).
         TIGRETT v. THE RECTOR     AND    VISITORS OF THE U.   OF   VA.    7
ing with Harmon, however, the Registrar did not mark anything on
their transcripts, and she declined to discontinue their enrollments.
Instead, the Registrar wrote the words "Not Processed" at the bottom
of the UJC’s letters.

   On November 25, 1998, Vice President Harmon declined to final-
ize the expulsions. He instead acknowledged "perceived procedural
irregularities and misunderstandings," and he referred the case to the
JRB. Pursuant to the JRB’s Procedures For Appeals, the UJC Defen-
dants each appealed to the JRB. The Chairperson of the JRB then
appointed a three-member Appellate Review Panel, consisting of a
professor, an administrator, and a student, to handle their appeals. On
February 11, 1999, the Review Panel set aside the recommended
expulsions and remanded the case to the UJC for a new trial.

                                     2.

    Following remand, the UJC convened a new trial panel and sched-
uled a second trial for April 17, 1999. On April 10, 1999, it again
notified the UJC Defendants that they were charged with violations
of Sections 1, 5, and 8 of the USOC. Prior to the new trial, however,
allegations of bias surfaced concerning the panel Chair, who recused
herself. This panel was disbanded, and the UJC then determined that
it lacked sufficient membership to form another panel and resolve the
charges in a timely manner.8 By letter of May 4, 1999, the UJC relin-
quished control of the case, referring the matter to Harmon for disposi-
tion.9
  8
     The disciplinary proceedings against the UJC Defendants, particularly
the JRB’s remand to the UJC and the subsequent disbanding of the new
trial panel, were of great interest in the University community. The stu-
dent newspaper, The Cavalier Daily, carried a flurry of opinion pieces
and editorials criticizing the asserted interference by the University
administration in the proceedings and calling for expulsion of the UJC
Defendants. On April 27, 1999, approximately 400 students conducted a
rally on the University Lawn in support of Kory and critical of the UJC
Defendants.
   9
     In turning the matter over to Harmon, the UJC requested that one of
its members be included on whatever panel was created to resolve the
case, and it asked that all decisions relating to the matter be copied to the
UJC.
8        TIGRETT v. THE RECTOR     AND   VISITORS OF THE U.   OF   VA.
   Vice President Harmon then appointed a five-member factfinding
panel, consisting of a law student (a member of the UJC), a professor,
and three administrators, to hear the pending charges (the "1999
Panel").10 By letters of May 4, 1999, Harmon notified the UJC Defen-
dants that the charges against them would be heard by the 1999 Panel,
and they were advised that this panel would not be governed by the
rules and practices of the UJC. Harmon further informed them that
"[t]he panel will make findings of fact with respect to the pending
charges and recommend an appropriate sanction to the President (or
his designee) in the event of a finding of guilt." Harmon also specified
that President Casteen would be the ultimate decisionmaker, and that
the Appellants would have the right to appeal the President’s decision
to the JRB "on the grounds that the sanction was unduly harsh, clearly
excessive or grossly inappropriate to the offense, or for procedural
error in violation of due process that had a substantial negative impact
on the outcome." The JRB would be the final appeal "except on writ-
ten permission to the Board of Visitors in the case of expulsion."

   The 1999 Panel convened its trial on May 17, 1999 (the "1999
Trial"). At the trial’s outset, Smith entered a plea of guilty to Sections
1, 5, and 8 of the USOC; the Appellants, on the other hand, tendered
not guilty pleas to all three charges. The 1999 Panel then conducted
a thirteen-hour trial at which witnesses were examined and evidence
was presented. Shortly thereafter, the Panel completed its "Report of
Fact Finding Panel" (the "Report"), and, by letter of May 27, 1999,
forwarded it to the University’s President, John T. Casteen, III, and
copied it to the UJC Defendants. The Report concluded that the
Appellants had "engaged in behavior which threatened the health or
safety of Mr. Kory," and it found them guilty of violating Section 1
of the USOC. Additionally, the Report unanimously found that they
had "engaged in disorderly conduct on University-owned property,"
and it found them guilty of violating Section 8 of the USOC. How-
    10
    The University had not previously created such a factfinding panel,
nor does it appear that such a panel is specifically contemplated by Uni-
versity regulations or the By-Laws of the UJC. However, pursuant to
Article II, Section C of its Constitution, the UJC "may, within its discre-
tion, refer cases to the Vice President for Student Affairs for disposition."
This provision provides Harmon with ample authority to create such a
panel.
        TIGRETT v. THE RECTOR    AND     VISITORS OF THE U.   OF   VA.   9
ever, the 1999 Panel decided that it "could not fairly conclude that the
facts constituted an unlawful blocking of normal pedestrian traffic,"
and it therefore found the Appellants not guilty of violating Section
5 of the USOC. The Report recommended that Smith be suspended
for two consecutive semesters (which could include one summer ses-
sion) and that he be required to perform 100 hours of community ser-
vice. It also recommended that the Appellants be suspended for one
semester (not to include a summer session) and that they each per-
form seventy-five hours of community service. In response to the
Report, the Appellants’ lawyers, by letters of May 28, 1999, and June
1, 1999, urged Casteen to reject the recommendations.

   After reviewing the Report, the transcript of the 1999 Trial, and the
correspondence of the Appellants’ lawyers, President Casteen, on
June 7, 1999, "affirm[ed] the findings of guilt reached by the panel."
He adopted the Report’s recommended sanction as to Kintz, imposing
academic suspension for one semester plus seventy-five hours of
community service. As to Smith and Tigrett, however, Casteen
imposed more severe sanctions than had been recommended by the
Report. With regard to Smith, he imposed two full years of academic
suspension, rather than the one-year suspension recommended by the
1999 Panel, plus 100 hours of community service. Casteen suspended
Tigrett for a full academic year, instead of the one semester recom-
mended by the 1999 Panel, and he imposed seventy-five hours of
community service. Tigrett promptly appealed Casteen’s sanction to
the JRB. His appeal was rejected on June 22, 1999, when the JRB
determined that his case was "final under University procedure."

                                    3.

   Shortly thereafter, on October 27, 1999, Tigrett filed an eleven-
count complaint in the Western District of Virginia against the Rector
and Visitors of the University, President Casteen, Vice President Har-
mon, the members of the Board of Visitors (the "Board"), the mem-
bers of the 1998 UJC Panel, and the members of the 1999 Panel
(collectively, the "University Defendants").11 Tigrett alleged ten sepa-
  11
    Smith had filed an earlier suit in the Western District of Virginia
against the Rector and Visitors of the University, President Casteen, Vice
10      TIGRETT v. THE RECTOR    AND   VISITORS OF THE U.   OF   VA.
rate due process and First Amendment claims under § 1983, as well
as a state law contract claim, all arising from the handling of the stu-
dent disciplinary charges made against him. On December 7, 1999,
the University Defendants moved for dismissal of the complaint, or,
in the alternative, for summary judgment on the various claims. By
Opinion and Order of May 12, 2000, the district court addressed the
University Defendants’ contentions, Tigrett v. Rector and Visitors of
the Univ. of Virginia, 97 F. Supp. 2d 752 (W.D. Va. 2000). In that
Opinion, the court determined that the Rector and Visitors of the Uni-
versity were immune from suit and it dismissed them. It further con-
cluded that the University Defendants were immune from monetary
damages in their official capacities, but that they were subject to suit
in their personal capacities and for injunctive relief. With regard to
Tigrett’s specific claims, the court dismissed his state law contract
claim, except to the extent that it sought prospective injunctive relief,
and it partially granted the University Defendants’ motion for sum-
mary judgment.

   On April 6, 2000, Kintz filed a separate civil action against the
University Defendants, which contained allegations nearly identical to
those made by Tigrett in his October 27, 1999, complaint. On August
30, 2000, Kintz’s lawsuit was consolidated with what remained of
Tigrett’s claims. On January 30, 2001, the University Defendants
sought summary judgment on the claims of the Appellants. The court
thereafter issued its Memorandum Opinion and Order of March 2,
2001, awarding summary judgment to the University Defendants on
all of the remaining § 1983 claims. Tigrett v. Rector & Visitors of the
Univ. of Virginia, 137 F. Supp. 2d 670 (W.D. Va. 2001). With no fed-
eral claims remaining in the case, the court declined to exercise juris-
diction over the Appellants’ state law contract claims, and it

President Harmon, the members of the Board, and the members of the
1998 UJC Panel. The court awarded summary judgment to the defen-
dants on most of Smith’s claims. Smith v. Rector & Visitors of the Univ.
of Virginia, 78 F. Supp. 2d 533 (W.D. Va. 1999); Smith v. Rector & Visi-
tors of the Univ. of Virginia, 115 F. Supp. 2d 680 (W.D. Va. 2000).
However, in October 2000, certain of Smith’s claims went to trial and
were rejected by a jury.
         TIGRETT v. THE RECTOR    AND     VISITORS OF THE U.   OF   VA.   11
dismissed those as well. The Appellants filed a timely notice of
appeal, and we possess jurisdiction pursuant to 28 U.S.C. § 1291.12

                                    II.

   We review an award of summary judgment de novo. JKC Holding
Co. LLC v. Washington Sports Ventures, Inc., 264 F.3d 459, 465 (4th
Cir. 2001). Summary judgment is appropriate when "the pleadings,
depositions, answers to interrogatories, and admissions on file,
together with affidavits, if any, show that there is no genuine issue as
to any material fact and that the moving party is entitled to judgment
as a matter of law." Fed. R. Civ. P. 56(c). In reviewing an award of
summary judgment, we view the facts in the light most favorable to
the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255 (1986).

                                    III.

   In their appeal, the Appellants maintain that the district court erred
in three specific respects in its award of summary judgment to the
University Defendants. First, they contend that the trial conducted in
their absence by the 1998 UJC Panel resulted in their expulsion from
the University, and that the trial violated their Fourteenth Amendment
due process rights. Second, they assert that the court erred in conclud-
ing that they possessed no due process right to appear before Presi-
dent Casteen, the final decisionmaker in their case. Finally, they
maintain that the court failed to recognize that Casteen, Harmon, and
the members of the Board violated their due process rights by failing
to properly instruct, train, supervise, and control the 1998 UJC Panel.
We address each of these contentions in turn.

  12
    In the court proceedings below, the University Defendants unsuc-
cessfully contended that they were entitled to qualified immunity for
actions taken in their personal capacities. Although the University Defen-
dants assert this position on appeal, they did not cross-appeal on the issue
of qualified immunity. As such, and because resolution of qualified
immunity issues is unnecessary to our disposition of this case, we need
not address them.
12      TIGRETT v. THE RECTOR   AND     VISITORS OF THE U.   OF   VA.
                                  A.

                                   1.

   The Appellants first assert that the 1998 UJC Panel in fact expelled
them from the University, and that it did so in a manner that violated
their Fourteenth Amendment due process rights. Specifically, they
maintain that their due process rights were contravened because: (1)
they did not receive adequate notice that the UJC Trial was going for-
ward; (2) they had no opportunity to appear and defend themselves;
(3) they had no opportunity to cross-examine witnesses; (4) they
failed to receive adequate notice of the disorderly conduct charge; and
(5) the 1998 UJC Panel violated its internal procedures by, inter alia,
allowing the participation of outside attorneys. Each of these claims
must fail, however, because the Appellants were not expelled from
the University by the 1998 UJC Panel, and hence they could not have
been deprived of any constitutionally protected Fourteenth Amend-
ment interest.

   The Supreme Court has assumed, without actually deciding, that
university students possess a "constitutionally protectible property
right" in their continued enrollment in a university. Regents of the
Univ. of Michigan v. Ewing, 474 U.S. 214, 223 (1985); see also
Board of Curators of the Univ. of Missouri v. Horowitz, 435 U.S. 78
(1978)(assuming that academic dismissals from state institutions can
be enjoined if they are arbitrary or capricious); Henson v. Honor
Comm. of the Univ. of Virginia, 719 F.2d 69 (4th Cir. 1983) (assum-
ing that student had "protectable property or liberty interest" in Honor
Committee disciplinary proceeding). The Appellants contend that, as
a result of the decision of the 1998 UJC Panel, they were each "ex-
pelled from the University effective immediately." As such, they
assert that they were deprived of a constitutionally protected Four-
teenth Amendment interest in their continued enrollment in the Uni-
versity.

   Assuming the Appellants possessed some constitutionally protected
interest in continued enrollment, they were not deprived of such an
interest by the actions of the 1998 UJC Panel. Although the Panel rec-
ommended the expulsions of the UJC Defendants, that is all the Panel
was empowered to do. No expulsions could occur, under University
        TIGRETT v. THE RECTOR    AND   VISITORS OF THE U.   OF   VA.   13
Rules, unless Vice President Harmon ratified the Panel’s decision.
Pursuant to the UJC’s By-Laws, sanctions imposed by the UJC are
automatically subject to review by Harmon, and he refused to ratify
the recommended expulsions. Instead, citing "procedural irregularities
and misunderstandings," he forwarded the case to the JRB, which set
the recommended expulsions aside and remanded the matter to the
UJC for a new trial. Thus, pursuant to the By-Laws of the UJC, the
Appellants were not expelled by the 1998 UJC Panel, nor were they
expelled pursuant to its recommendations.

   Moreover, the apparent attempts by the UJC to hasten the Appel-
lants’ proposed expulsions were rebuffed by the University adminis-
tration. By letters of November 24, 1998, the UJC requested the
Registrar to write "enrollment discontinued" on the Appellants’ tran-
scripts. The Registrar, however, consulted with Harmon and was
instructed not to comply with this request. Rather than marking the
transcripts "enrollment discontinued," she wrote the words "Not Pro-
cessed" at the bottom of the UJC’s letters. The Registrar’s refusal to
discontinue the Appellants’ enrollments confirms the fact that they
were not expelled by the 1998 UJC Panel.13

   Put most simply, when the evidence is viewed in the light most
favorable to the Appellants, they were not expelled by the 1998 UJC
Panel. Indeed, they each continued to be enrolled at the University,
and they were not prevented from attending classes. And not having
been sanctioned by the 1998 UJC Panel, i.e., not having been
deprived of any constitutionally protected interest, this aspect of their
appeal must fail.
  13
    In attempting to demonstrate that they were expelled immediately
after the decision of the 1998 UJC Panel, the Appellants focus on the
deposition of Gordon Burris, a Special Assistant to the University’s Pres-
ident. Burris testified that in December 1998 or January 1999 a "block"
was placed on Tigrett’s transcript that inhibited him from registering for
the next semester’s classes. However, in investigating the block, Burris
learned that Vice President Harmon had already requested that it be
removed, clearing the way for Tigrett to register for classes. More impor-
tantly, Tigrett has proffered no evidence that the block resulted from the
expulsion recommended by the 1998 UJC Panel.
14       TIGRETT v. THE RECTOR    AND    VISITORS OF THE U.   OF   VA.
                                    2.

   In the alternative, the Appellants maintain that, even if they were
not actually expelled by the 1998 UJC Panel, their due process rights
were violated because they had a reasonable belief that they had been
expelled. In support of this contention, they rely on a 1998 decision
rendered in the Eastern District of New York, Sundbye v. Ogunleye,
3 F. Supp. 2d 254, 264 (E.D.N.Y. 1998), where the court observed
that it would "reject the suggestion that plaintiff must actually have
been deprived of her liberty interest, and that her mere reasonable
belief that such a deprivation had occurred is insufficient." As the
Supreme Court has recognized, however, "[t]he first inquiry in every
due process challenge is whether the plaintiff has been deprived of a
protected interest in ‘property’ or ‘liberty.’" American Mfr’s Mut’l
Ins. Co. v. Sullivan, 526 U.S. 40, 59 (1999); see also Mathews v.
Eldridge, 424 U.S. 319, 332 (1976) ("Procedural due process imposes
constraints on governmental decisions which deprive individuals of
‘liberty’ or ‘property’ interests within the meaning of the Due Process
Clause of the Fifth or Fourteenth Amendment."). Whether a depriva-
tion of constitutional rights has occurred is not dependent upon the
subjective feelings or beliefs of a plaintiff. In order to properly main-
tain a due process claim, a plaintiff must have been, in fact, deprived
of a constitutionally protected liberty or property interest.

   The Appellants are unable, in this setting, to show that they were
actually deprived of any constitutionally protected interest. And the
Court has plainly and repeatedly recognized that an injury to reputa-
tion alone does not deprive an individual of a constitutionally pro-
tected liberty interest. See Siegert v. Gilley, 500 U.S. 226, 233 (1991)
(stating that "injury to reputation by itself [i]s not a ‘liberty’ interest
protected under the Fourteenth Amendment.") (citing Paul v. Davis,
424 U.S. 693 (1976)). As such, injuries to the reputations of the
Appellants resulting from improprieties by the 1998 UJC Panel are
not actionable under § 1983. Additionally, although the Appellants
contend that they suffered emotional distress and mental anguish,
there is no evidence supporting these contentions. In seeking damages
for emotional injury, a plaintiff cannot simply rely on "conclusory
statements" or "the mere fact that a constitutional violation occurred."
Knussman v. Maryland, 272 F.3d 625, 640 (4th Cir. 2001) (citing
Price v. City of Charlotte, 93 F.3d 1241, 1254 (4th Cir. 1996)).
        TIGRETT v. THE RECTOR   AND    VISITORS OF THE U.   OF   VA.   15
Rather, the plaintiff "must establish that [he] suffered demonstrable
emotional distress, which must be sufficiently articulated." Id. (quot-
ing Price, 93 F.3d at 1254). Having failed to produce any such evi-
dence, the Appellants’ claims of emotional distress and mental
anguish must also fail.

                                  B.

   The Appellants next maintain that their due process rights were
violated when President Casteen imposed upon them more severe
sanctions than those recommended by the 1999 Panel. Specifically,
they assert that Casteen was both the ultimate factfinder and the final
decisionmaker, and that they were entitled to appear before him prior
to his decisions. This contention is likewise without merit.

   As an initial matter, the Appellants are mistaken in their claim that
President Casteen was the ultimate factfinder. On the contrary, the
1999 Panel, which afforded them a thirteen-hour trial in which they
fully participated, was the factfinder. President Casteen merely
reviewed the findings of fact made by the 1999 Panel. While the
Appellants correctly maintain that Casteen was the ultimate decision-
maker, and that he meted out their respective one-year and one-
semester suspensions, see supra at 9, their contention that they pos-
sess some due process right to appear before the final decisionmaker
is without merit. In Bates v. Sponberg, 547 F.2d 325 (6th Cir. 1976),
the Sixth Circuit held that a tenured university professor could be dis-
missed by a Board of Regents without being afforded a hearing before
that entity. Bates had appeared and presented evidence before a fac-
ulty grievance committee, which recommended his dismissal, but he
was denied the opportunity to appear before the Board, which made
the ultimate decision to terminate him. In ruling against him, the Sixth
Circuit observed that:

    the crux of the issue, in terms of due process under the Four-
    teenth Amendment, is not whether the due process hearing
    to which Professor Bates may have been entitled was held
    in the presence of the authority having final responsibility
    to determine his discharge, but instead whether the hearing
    accorded him was meaningful.
16      TIGRETT v. THE RECTOR    AND   VISITORS OF THE U.   OF   VA.
Id. at 332 (emphasis added); see also Wexley v. Michigan St. Univ.,
821 F. Supp. 479 (W.D. Mich. 1993) (rejecting professor’s claim that
he was deprived of due process in being suspended by Board of Trust-
ees without being afforded an opportunity to appear before it).

   In the absence of a constitutional or statutory deprivation, the fed-
eral courts should be loathe to interfere with the organization and
operation of an institution of higher education. See Ewing, 474 U.S.
at 225 n.11 ("University faculties must have the widest range of dis-
cretion in making judgments as to the academic performance of stu-
dents and their entitlement to promotion or graduation."); Sweezy v.
New Hampshire, 354 U.S. 234, 263 (1957) (Frankfurter, J., concur-
ring in result) (explaining that it is an "essential freedom" of a univer-
sity to make its own judgments on selection of its student body); see
also Epperson v. Arkansas, 393 U.S. 97, 104 (1968) (stating that
courts "cannot intervene in the resolution of conflicts which arise in
the daily operation of school systems and which do not directly and
sharply implicate basic constitutional values"); Quarterman v. Byrd,
453 F.2d 54, 56 (4th Cir. 1971) (recognizing that in matters of school
discipline the courts should "defer to the ‘expertise’ of the school
authorities"). There is simply no controlling authority for the proposi-
tion that the Appellants possessed a constitutional right to appear
before President Casteen prior to his final decisions. Due process, as
the Sixth Circuit explained, mandates only that they be afforded a
meaningful hearing. See Mathews v. Eldridge, 424 U.S. 319, 333
(1976) ("The fundamental requirement of due process is the opportu-
nity to be heard at a meaningful time and in a meaningful manner.")
(citation and quotation omitted); Richardson v. Eastover, 922 F.2d
1152, 1160 (4th Cir. 1991).

   The thirteen-hour trial accorded the Appellants by the 1999 Panel
included the examination of witnesses and a thorough presentation of
evidence. They were present throughout, and they were afforded a full
opportunity to participate and to testify (which they declined). Their
positions were made clear in the record of the 1999 Trial, which was
reviewed and analyzed by President Casteen. And those positions and
arguments were supplemented by written submissions made to Cast-
een prior to his decisions in their case. See supra at 9. In these cir-
cumstances, the Appellants were afforded the meaningful hearing to
         TIGRETT v. THE RECTOR    AND    VISITORS OF THE U.   OF   VA.   17
which they were entitled under Mathews v. Eldridge, and their con-
tention to the contrary must be rejected.

                                    C.

   Finally, the Appellants contend that President Casteen, Vice Presi-
dent Harmon, and the members of the Board violated their due pro-
cess rights by failing to properly instruct, train, supervise, and control
the 1998 UJC Panel. This claim, made pursuant to a theory of § 1983
liability commonly referred to as "supervisory liability," is without
merit as well.

   In our recent decision in Baynard v. Malone, 268 F.3d 228 (4th Cir.
2001), we had occasion to address the viability of a supervisory liabil-
ity claim. As Judge Wilkins observed in that case, "[i]t is well settled
that supervisory officials may be held liable in certain circumstances
for the constitutional injuries inflicted by their subordinates." Id. at
235 (citations omitted). In order to demonstrate a supervisory liability
claim under § 1983 the Appellants, pursuant to our 1994 decision in
Shaw v. Stroud, 13 F.3d 791 (4th Cir. 1994), were obliged to establish
three elements. Those elements are (1) that the supervisor had actual
or constructive knowledge that his subordinate was engaged in con-
duct that posed "a pervasive and unreasonable risk" of constitutional
injury to citizens like them; (2) that the supervisor’s response to that
knowledge was so inadequate as to show "deliberate indifference to
or tacit authorization of the alleged offensive practices," and (3) that
there was an "affirmative causal link" between the supervisor’s inac-
tion and the particular constitutional injury suffered by them. Id. at
799 (quoting Miltier v. Beorn, 896 F.2d 848, 854 (4th Cir. 1990)).

   Because the Appellants have failed to demonstrate a constitutional
injury in connection with the UJC Trial, their supervisory liability
claim fails on the third prong of the Shaw test, i.e., there is no affirma-
tive causal link between the supervisor’s inaction and any constitu-
tional injury suffered by the Appellants. As we earlier observed,
supra at Part III.A, the Appellants were not expelled by the 1998 UJC
Panel, and they were not in any other way deprived of a constitution-
ally protected interest by that panel. As such, they suffered no consti-
18      TIGRETT v. THE RECTOR    AND   VISITORS OF THE U.   OF   VA.
tutional injury in connection with the UJC Trial for which any of the
University’s supervisory personnel could be liable.14

                                   IV.

  Pursuant to the foregoing, we affirm the district court’s award of
summary judgment.

                                                                 AFFIRMED

  14
    If the Appellants could demonstrate a constitutional injury, they
would nevertheless fail on the second prong of the Shaw test because
they have not shown deliberate indifference by a UJC supervisor. Har-
mon maintained frequent contact with the UJC, and the Appellants con-
tend that he went so far as to instruct the 1998 UJC Panel to postpone
the UJC Trial. Significantly, after the trial, Harmon declined to impose
the sanctions recommended by the UJC and referred the matter to the
JRB.

   It is doubtful whether the Appellants could make out the first prong of
the Shaw test, i.e., that supervisors knew that the UJC was engaged in
conduct that posed "a pervasive and unreasonable risk" of constitutional
injury to citizens like the Appellants. While there have been past objec-
tions to, and lawsuits involving, the University’s student-operated disci-
plinary system, see, e.g., Henson v. Honor Comm. of the Univ. of
Virginia, 719 F.2d 69 (4th Cir. 1983), such difficulties have been with
the entirely separate Honor Committee. See supra note 2. We need not
decide this issue because, as explained above, the Appellants’ claim
otherwise fails.